___________

                           No. 95-1517
                           ___________


Arthur Derby,                    *
                                 *
          Appellant,             *
                                 *
     v.                          *   Appeal from the United States
                                 *   District Court for the
John Lambert; Horn, C/O;         *   Southern District of Iowa.
Mapes, C/O; Robert Washington;   *
John Emmett,                     *   [UNPUBLISHED]
                                 *
          Appellee.              *

                           ___________

                  Submitted:   February 13, 1996

                       Filed: February 23, 1996
                            ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.


     Arthur Derby, an Iowa inmate, appeals the district court's1
adverse grant of summary judgment in his 42 U.S.C. § 1983 suit. He
contended that while he was in disciplinary segregation, defendant
prison officials violated his First Amendment rights when they
confiscated his rosary because it had an attached plastic crucifix.
The district court stated that Derby's rosary was "essentially the
same" as the rosary found to be a security risk in Mark v. Nix, 983
F.2d 138 (8th Cir. 1993) (per curiam), and concluded that, as in
Mark, defendants' confiscation of a hard plastic crucifix they
reasonably believed to be a security risk did not violate Derby's
rights.



     1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
     We have examined the parties' submissions, including the
rosary and crucifix submitted to the district court by Derby. We
conclude that our decision in Mark controls the outcome of this
case. Because an opinion would thus lack precedential value, we
affirm. See 8th Cir. R. 47B.


    A true copy.


         Attest:


              CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-